Citation Nr: 0730854	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-21 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include onychomycosis of the toenails of the 
feet.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity.

5.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND
The veteran had active service from August 1951 to August 
1953.  The veteran also had subsequent service with the Army 
Reserves.

Initially the Board of Veterans' Appeals (Board) notes that 
it previously remanded the claims for further evidentiary 
development, and that the action requested in the Board's 
remand has been accomplished to the extent possible.  
Although the veteran did not request a hearing before the 
Board at the time of his May 2004 substantive appeal, the 
veteran has recently submitted a new Department of Veterans 
Affairs (VA) Form 9 in which he has requested a personal 
hearing before a decision review officer (DRO) at his local 
regional office (RO).  Thereafter, if the claims are still 
not resolved, he has also requested a hearing before the 
Board.  

Therefore, the Board finds that it has no alternative but to 
once again remand this matter so that the veteran can be 
provided with his requested hearing before a DRO at his local 
RO, and if necessary, a subsequent hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a DRO at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



